DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 05/09/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claim 26 as set forth in the Final Rejection filed 02/09/22 is overcome by the Applicant’s amendments.

4.	The objection to Claim 28 as set forth in the Final Rejection filed 02/09/22 is overcome by the cancellation of the claim.

5.	The rejection of Claims 1, 3, 7, 8, 11-14, 17-27, and 29 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 02/09/22 is overcome by the Applicant’s amendments.

Examiner’s Note
6.	The Office has relied on national phase publication US 2017/0077418 A1 as the English equivalent of WIPO publication WO 2015/135624 A1 (herein referred to as “Stoessel et al.”).

Allowable Subject Matter
7.	Claims 1, 3, 7, 8, 11-14, 17-27, and 29 are allowed.
	The closest prior art is provided by Stoessel et al. (WO 2015/135624 A1), which discloses an organic electroluminescent (EL) device comprising a pair of electrodes, interposed therein the following layers:  hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer (Abstract; [0256], [0329]); the light-emitting layer comprises a mixture of a TADF (delayed fluorescent) compound (first compound) and a fluorescent compound (second compound) which are doped into a host (matrix) material (third compound) ([0013], [0033], [0053]).  An embodiment is disclosed wherein the wavelength of emission from the fluorescent compound is at 430-650 nm ([0050]); the fluorescent compound “may be any compounds” as used in the prior art, using any base structure ([0055], [0059]).  Stoessel et al. discloses the use of a variety of delayed fluorescent compounds ([0046]).  However, it is the position of the Office that neither Stoessel et al. singly nor in combination with any other prior art provides sufficient motivation to produce the organic EL device as recited by the Applicant, particularly in regards to the nature of the emitting layer.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786